Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [4/3/20, 8/17/20, 10/1/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

The feature "the right of access of the communicating device to the network being extended in the network on the basis of the permitted amount of energy" disclosed in independent claim 8 does not limit the subject matter of the invention. Claim 8 therefore lacks clarity.

Indeed, the right of access to the network is not managed by the "communicating device" claimed in independent claim 8, but by the "processing device" (see in particular page 9, lines 19 to 24 of the description) and does not require any intervention on the part of the communicating device. This right of access to the network is therefore considered to be non-limiting for the communicating device.

A similar objection can be made in respect of independent claim 1 as well as claims 6 and 7.

The feature "processing device 30 thus interacts with communication network devices in order to extend the right of access to the communicating device on the basis of the requested amount of energy" (page 9, lines 19 to 21) is essential for the definition of the invention. The independent claims therefore lack clarity.



Independent claims 1 and 8 do not contain any essential feature and, therefore, are unclear.

 The subject matter of independent claim 8 does not enable a person skilled in the art to determine which technical features are necessary for carrying out the function indicated. Indeed, it is obscure for a person skilled in the art to know what the direct link is between sending a request for energy and obtaining a right of access to the network. Claim 8 therefore lacks clarity.

The description discloses explicitly that the recharging request also comprises a network identifier of the communicating device, making it possible to extend the right of access to the network for the associated network identifier (page 3, lines 18 to 20). It therefore becomes clear to a person skilled in the art that the recharge request relates simultaneously to an amount of energy and a right of access to a network, thus linking the two technical concepts.

A similar objection can be made in respect of independent claim 1.

It is unclear what entity is responsible for producing the features "detection (El)", "supply (E5)" and "receipt (E4)" of independent claim 1. Claim 1 therefore lacks clarity.



It is unclear what entity is at the start of "the permission to recharge" as disclosed in independent claim 8. Claim 8 therefore lacks clarity.

It appears, from the description, that the permission to recharge is sent by the "processing device" (see in particular page 9, lines 25 and 26).

A similar objection can be made in respect of independent claim 1.

The term "network" used in independent claim 8 is unclear. Indeed, when reading independent claim 8, a person skilled in the art is left unclear about what type of network this is (is it a telecommunications network or an electrical network?) Claim 8 therefore lacks clarity.

The description discloses explicitly that it is a long-range communication network (see for example page 1, line 28 of the description)

A similar objection can be made in respect of independent claim 1.

Although claim 2 has been drafted as an independent claim, it appears to relate to different essential features of claim 1 on which it is dependent. To this end, claim 2 restricts the features of independent claim 1 merely to sending to the processing device, thus making the 
Appropriate correction required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bridges; Seth et al. [US 20090063680]. 

As per claim 1, Bridges teaches:
A management method for managing a right of access to a communication network for a communicating device (Abstract), said method comprising the following acts performed by the communicating device: 
detecting that the communicating device is connected to a charging unit; (e.g. connection; ¶ 157) 
the communicating device transmitting a charging request to a processing device said charging request comprising an estimate of a requested amount of energy and a battery identifier; (e.g. battery identifier; ¶ 158) 

the right of access of the communicating device to the network being extended in the communication network according to the agreed amount of energy. (e.g. right of access; ¶ 208-212, 227-228)

As per claim 2, Bridges teaches:
The management method as claimed in claim 1, wherein, once the battery is discharged, the access of the communicating device to the network is restricted to transmission to the processing device. (e.g. right of access; ¶ 208-212)

As per claim 3, Bridges teaches:
The management method as claimed in claim 1, comprising associating the identifier of the battery with a network identifier of the communicating device, making it possible to extend the right of access to the network for the associated network identifier. (e.g. identifier; ¶ 208-212)

As per claim 4, Bridges teaches:
The management method as claimed in claim 1, wherein the charging request further comprises a network identifier of the communicating device, making it possible to extend the right of access to the network for the associated network identifier. (e.g. identifier; ¶ 158)

Bridges teaches:
The management method as claimed in claim 1, comprising the communicating device obtaining the battery identifier. (e.g. battery identifier; ¶ 158)

As per claim 6, Bridges teaches:
The management method as claimed in claim 1, wherein the right of access to the network is extended for a quality of service selected by a user associated with a network identifier of the communicating device, making it possible to extend the right of access to the network for the associated network identifier. (e.g. battery identifier; ¶ 158)

As per claim 7, Bridges teaches:
The management method as claimed in claim 1, wherein the charging agreement is conditional on agreement of a user associated with a network identifier of the communicating device, making it possible to extend the right of access to the network for the associated network identifier. (e.g. battery identifier; ¶ 158)

Claims 8, 10 are the apparatus, non-transitory computer-readable medium claims corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Pentikousis, Kostas. "In search of energy-efficient mobile networking." IEEE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413